United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2146
Issued: March 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 25, 2013 appellant filed a timely appeal from an August 28, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
disability compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she is entitled to compensation for total
disability for the period September 22 to October 7, 2012.
FACTUAL HISTORY
On June 10, 2012 appellant, then a 37-year-old automation clerk, sustained a back injury
from picking up a tray of mail. She notified her supervisor on June 20, 2012. By decision dated

1

5 U.S.C. § 8101 et seq.

September 26, 2012, OWCP accepted the claim for a lumbar sprain and brachial neuritis or
radiculitis.
Appellant filed a claim for compensation (Form CA-7) for leave without pay beginning
July 14, 2012.
She received wage-loss compensation for the period July 14 to
September 21, 2012. On October 15, 2012 appellant filed a Form CA-7 for leave without pay for
the period September 22 to October 7, 2012.
In an October 5, 2012 medical report, Dr. Mark A. Cohen, a Board-certified orthopedic
surgeon, reported that symptoms in appellant’s back and neck had resolved. Appellant was back
to her normal routine without any problems and could return to full duty.
By letter dated November 1, 2012, OWCP informed appellant that the medical evidence
of record was insufficient to support her disability for work from September 22 through
October 7, 2012. Appellant was advised to submit additional medical evidence for the period
claimed.
In an October 5, 2012 Duty Status Report (Form CA-17), Dr. Cohen advised that
appellant could return to full duty and resume work beginning August 31, 2012.
By decision dated August 28, 2013, OWCP denied appellant’s claim for wage-loss
compensation from September 22 to October 7, 2012.
LEGAL PRECEDENT
Under FECA,2 the term disability is defined as the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury.3 Disability is not
synonymous with a physical impairment which may or may not result in an incapacity to earn the
wages. An employee who has a physical impairment causally related to a federal employment
injury but who nonetheless has the capacity to earn wages he or she was receiving at the time of
injury has no disability as that term is used in FECA.4
Whether a particular injury causes an employee to be disabled and the duration of that
disability are medical issues which must be proved by a preponderance of the reliable, probative
and substantial medical evidence.5 Findings on examination are generally needed to support a
physician’s opinion that an employee is disabled for work. When a physician’s statements
consist only of a repetition of the employee’s complaints that excessive pain caused an inability
to work, without making an objective finding of disability, the physician has not presented a
medical opinion on the issue of disability or a basis for payment of compensation.6 The Board
2

5 U.S.C. §§ 8101-8193.

3

See Prince E. Wallace, 52 ECAB 357 (2001).

4

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

5

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

6

G.T., 59 ECAB 447 (2008); see Huie Lee Goal, 1 ECAB 180,182 (1948).

2

will not require OWCP to pay compensation for disability without any medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.7
ANALYSIS
OWCP accepted appellant’s claim for lumbar sprain and brachial neuritis or radiculitis.
Appellant has the burden of proving by the weight of the substantial, reliable and probative
evidence a causal relationship between her claimed disability from September 22 to October 7,
2012 and the accepted back conditions.8 The reports of her physician do not provide a
rationalized medical opinion finding her disabled for work for the claimed period due to her
accepted conditions. Therefore, the medical evidence submitted is insufficient to meet
appellant’s burden of proof.9
In an October 5, 2012 medical report and Form CA-17, Dr. Cohen advised that
appellant’s back and neck condition had resolved. He noted that she could return to work full
duty. The Form CA-17 stated that appellant could resume work beginning August 31, 2012,
prior to the period of claimed disability. The medical reports submitted by appellant do not
establish that she was disabled during the period September 22 to October 7, 2012. Rather, they
indicate that she was no longer disabled as of August 31, 2012 and could resume work at full
duty. Dr. Cohen does not support a finding that she was disabled from her back injury beginning
September 22, 2012 as the reports indicated that her condition had resolved.10
Appellant has not submitted any further reasoned medical opinion to establish her
disability for the period September 22 to October 7, 2012 as a result of her accepted lumbar
sprain and brachial neuritis or radiculitis. The Board finds that OWCP properly denied her claim
for disability compensation.
On appeal appellant also alleges that she has dependents and that the wage-loss benefits
she received were incorrectly paid at the basic statutory rate of two-thirds, rather than the threefourths augmented rate paid for employee’s with dependents.11 The record indicates that
appellant was paid at the two-thirds rate, because her initial CA-7 forms did not list any
dependents. On October 15, 2012 however appellant completed a CA-7 form in which she listed
her four dependents. As the Board does not presently have jurisdiction of this issue, she may
address this matter to OWCP.

7

Id.

8

See Amelia S. Jefferson, 57 ECAB 183 (2005).

9

Alfredo Rodriguez, 47 ECAB 437 (1996).

10

See Brenda L. DuBuque, 55 ECAB 212 (2004); see also David L. Scott, 55 ECAB 330 (2004); Willa M.
Frazier, 55 ECAB 379 (2004).
11

See 5 U.S.C. § 8110.

3

Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant failed to establish that she was disabled due to her
June 10, 2012 injury for the period September 22 to October 7, 2012.
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

